 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 4973 
 
AN ACT 
To amend the Fish and Wildlife Act of 1956 to reauthorize volunteer programs and community partnerships for national wildlife refuges, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Wildlife Refuge Volunteer Improvement Act of 2010. 
2.Reauthorization of appropriations to implement volunteer, community partnership and education programs under Fish and Wildlife Act of 1956 
(a)ReauthorizationSection 7(f) of the Fish and Wildlife Act of 1956 (16 U.S.C. 742f(f)) is amended to read as follows: 
 
(f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of the Interior to carry out subsections (b), (c), (d), (e), and (f), $2,000,000 for each of fiscal years 2011 through 2014.. 
(b)Technical correctionsSection 7 of the Fish and Wildlife Act of 1956 (16 U.S.C. 742f) is amended in subsections (b)(2)(B)(ii) and (d)(2)(C)(i) by striking National Wildlife Refuge Administration Act of 1966 each place it appears and inserting National Wildlife Refuge System Administration Act of 1966. 
3.Amendments to National Wildlife Refuge System Volunteer and Community Partnership Enhancement Act of 1998Section 4(a) of the National Wildlife Refuge System Volunteer and Community Partnership Enhancement Act of 1998 (16 U.S.C. 742f–1) is amended— 
(1)in the subsection heading by striking Projects and inserting National volunteer coordination program; 
(2)by amending paragraph (1) to read as follows: 
 
(1)In generalSubject to the availability of appropriations, and in conformance with the strategy developed under paragraph (2) and consistent with the authorities regarding gifts, volunteer services, community partnerships, and refuge education enhancement under section 7 of the Fish and Wildlife Act of 1956 (16 U.S.C. 741f), the Secretary of the Interior, through the Director of the United States Fish and Wildlife Service, shall carry out a National Volunteer Coordination Program within the National Wildlife Refuge System to— 
(A)augment and support the capabilities and efforts of Federal employees to implement resource management, conservation, and public education programs and activities across the National Wildlife Refuge System; 
(B)provide meaningful opportunities for volunteers to support the resource management, conservation, and public education programs and activities of national wildlife refuges or complexes of geographically related national wildlife refuges in each United States Fish and Wildlife Service region; and 
(C)fulfill the purpose and mission of the National Wildlife Refuge System under the National Wildlife Refuge System Administration Act of 1966 (16 U.S.C. 668dd et seq.).; 
(3)by amending paragraph (2) to read as follows: 
 
(2)Volunteer coordination strategy 
(A)In generalNo later than one year after date of enactment of this paragraph, the Director shall publish in the Federal Register a national strategy for the coordination and utilization of volunteers within the National Wildlife Refuge System. 
(B)Consultation requiredThe strategy shall be developed in consultation with State fish and wildlife agencies, Indian tribes, refuge friends groups or similar volunteer organizations, and other relevant stakeholders. 
(C)Volunteer coordinatorsThe Director shall provide, subject to the availability of appropriations, no less than one regional volunteer coordinator for each United States Fish and Wildlife Service region to implement the strategy published under this paragraph. Such coordinators may be responsible for assisting partner organizations in developing and implementing volunteer projects and activities under cooperative agreements under section 7(d) of the Fish and Wildlife Act of 1956 (16 U.S.C. 742f(d)).; and 
(4)in paragraph (4), by striking for for each fiscal year through fiscal year 2009 and inserting for each fiscal year through fiscal year 2014. 
4.Volunteer, community partnerships, and education programs report 
(a)In generalSection 7 of the Fish and Wildlife Act of 1956 (16 U.S.C. 742f(e)) is amended— 
(1)by redesignating subsection (f) (as amended by this Act) as subsection (g); and 
(2)by inserting after subsection (e) the following new subsection: 
 
(f)ReportNot later than 1 year after the date of enactment of this subsection and every 5 years thereafter, the Secretary of the Interior shall submit a report to the Committee on Natural Resources of the House of Representatives and the Committee on Environment and Public Works of the Senate— 
(1)evaluating the accomplishments of the volunteer program, the community partnerships program, and the refuge education programs authorized under this section, and of the National Volunteer Coordination Program and volunteer coordination strategy under section 4(a) of the National Wildlife Refuge System Volunteer and Community Partnership Enhancement Act of 1998 (16 U.S.C. 742f–1); and 
(2)making recommendations to improve the effectiveness of such programs, including regarding implementing subparagraphs (A), (B), and (C) of paragraph (1) of subsection (e).. 
(b)Conforming amendmentSection 4(a) of the National Wildlife Refuge System Volunteer and Community Partnership Enhancement Act of 1998 (16 U.S.C. 742f–1) is further amended by striking paragraph (3), and by redesignating paragraph (4) (as amended by this Act) as paragraph (3). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
